Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2022 has been entered.

Response to Amendment
Applicant’s Remarks filed 3/12/2022 have been considered by the Examiner.
Claims 1, 8, 11, 13, 14, and 18 are amended. Claim 6 was previously canceled. No claims are newly added. Claims 1-5 and 7-21 are pending in the present application and an action on the merits follows.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 9/25/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, 7-10, 12, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. Patent Application Publication No. 20210065913) in view of Narayanan (U.S. Patent Application Publication No. 20200303041).
Regarding claim 1, Yuan teaches a method for pharmaceutical molecule identification using machine learning, the method comprising: 
obtaining, by one or more processors, pharmaceutical data indicating properties of previously-discovered pharmaceutical molecules from one or more databases [P 6, 63] (Yuan teaches obtaining data from existing databases, the data including molecules and related parameters), 
wherein the pharmaceutical data includes molecular physiochemical data and one or more of: drug impact data, side effect data, toxicity data, solubility data, or a combination thereof [P 140, 149] (Yuan teaches that the training data, which corresponds to the data obtained above, may include toxicity information and side-effect information; one of ordinary skill of the art would recognize that toxicity is a chemical property and thus is interpreted as physiochemical data); 
training, by the one or more processors, one or more machine learning (ML) models based on the training data to configure the one or more ML models to identify additional pharmaceutical molecules, wherein the additional pharmaceutical molecules are distinct from and previously unidentified by the previously- discovered pharmaceutical molecules indicated by an entirety of the pharmaceutical data stored at the one or more databases [P 13, 59, 63] (Yuan teaches training neural networks for drug discovery, which is interpreted as identifying additional pharmaceutical molecules distinct from previously-identified molecules; Yuan also teaches that the training data may be unrelated to the molecules discovered or identified, and thus teaches that the discovered molecules are not indicated in the database used to create the training data),
generating, by the one or more processors an output that indicates one or more molecules identified by the one or more ML models, wherein at least a portion of the output comprises simplified molecular-input line- entry system (SMILES) representations of the one or more molecules identified by the one or more ML models [P 60, 70, 88] (Yuan teaches outputting discovered molecules in SMILES notation).
Yuan may not explicitly teach:
performing, by the one or more processors, natural language processing (NLP) on at least a portion of the pharmaceutical data to convert the at least a portion of the pharmaceutical data to training data, 
wherein the training data comprises vectorized representations of the properties of the previously-discovered pharmaceutical molecules; and 
However, Narayanan teaches:
performing, by the one or more processors, natural language processing (NLP) on at least a portion of the pharmaceutical data to convert the at least a portion of the pharmaceutical data to training data [P 69-71] (Narayanan teaches processing extracted data via natural language processing and using the processed data for training models), 
wherein the training data comprises vectorized representations of the properties of the previously-discovered pharmaceutical molecules [P 88] (Narayanan teaches training models via support vector machine techniques); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Automated prediction of biological response of chemical compounds based on chemical information as taught by Narayanan with the Artificial intelligence-based methods for early drug discovery related training models taught by Yuan with the motivation of improving data pre-processing and effectiveness of exploration of chemical information with appropriate algorithms [Narayanan P 4].
Regarding claim 3, Yuan and Narayanan teach the method of claim 1, further comprising initiating, by the one or more processors and based on the output, display of a graphical user interface (GUI) that indicates the one or more molecules [P 67] (Narayanen teaches a graphical user interface for communicating outputs).  
Obviousness for combining the teachings of Yuan and Narayanan is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Yuan and Narayanan teach the method of claim 1, further comprising providing, by the one or more processors, the one or more ML models to a client device for pharmaceutical model identification by the client device [P 82] (Yuan teaches distributed computing environments for enabling remote computing devices, which are interpreted as client device, to perform the disclosed tasks).  
Regarding claim 7, Yuan and Narayanan teach the method of claim 1, wherein: 
the pharmaceutical data comprises simplified molecular-input line-entry system (SMILES)-formatted data [P 158] (Yuan teaches that the extracted data including SMILES strings), and 
the NLP is performed on the SMILES-formatted data to generate the training data [P 69-71] (Narayanan teaches processing extracted data via natural language processing and using the processed data for training models; Narayanan also teaches the may include SMILES formatted data).  
Obviousness for combining the teachings of Yuan and Narayanan is discussed above for claim 1 and is incorporated herein.
Regarding claim 8, Yuan and Narayanan teach the method of claim 1, wherein: 
a first subset of the pharmaceutical data is associated with previously-discovered pharmaceutical molecules having one or more particular properties [P 63] (Yuan teaches a second dataset, which is interpreted as the first subset, having a property of relating to P. falciparum), 
a second subset of the pharmaceutical data is associated with previously-discovered pharmaceutical molecules that do not have the one or more particular properties [P 63] (Yuan teaches a first dataset, which is interpreted as the second subset, not having a property of relating to P. falciparum), and 
the additional pharmaceutical molecules identified by the one or more ML models have the one or more particular properties [P 63, 72] (Yuan teaches training the neural network using the datasets and that the trained neural network can be used to identify drug candidates for treating P. falciparum).  
Regarding claim 9, Yuan and Narayanan teach the method of claim 1, wherein the one or more molecules identified by the one or more ML models comprise different combinations of elements than the previously-discovered pharmaceutical molecules, different molecular structures than the previously-discovered pharmaceutical molecules, or different combinations of elements and different molecular structures than the previously-discovered pharmaceutical molecules [P 83] (Narayanan teaches drug discovery including the generation of structures or substructures not already presented in previously generated data).
Obviousness for combining the teachings of Yuan and Narayanan is discussed above for claim 1 and is incorporated herein.
Regarding claim 10, Yuan and Narayanan teach the method of claim 1, further comprising: 101182760.1 43ACNT.P0027US/1001138262(D20-471/04226-PR-US)performing, by the one or more processors, pre-processing on the pharmaceutical data prior to performing the NLP; performing, by the one or more processors, dimensionality reduction on the pharmaceutical data prior to performing the NLP; or a combination thereof [P 89-90] (Yuan teaches feature extraction, which one of ordinary skill in the art would understand as being dimensionality reduction)
Regarding claim 12, Yuan and Narayanan teach the method of claim 1, wherein obtaining the pharmaceutical data comprises receiving a portion of the pharmaceutical data from the one or more databases, pulling a portion of the pharmaceutical data from the one or more databases, extracting a portion of the pharmaceutical data from information presented by the one or more databases, or a combination thereof [P 6, 63] (Yuan teaches receiving data from existing databases), and 
the databases comprise the ZINC database, the chEMBL database, the PubChem database, or a combination thereof [P 63] (Yuan teaches obtaining data from the PubChem database).  
Regarding claim 13, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Yuan P 85 which teaches a processor and memory which computer-readable instructions.
Regarding claim 15, Yuan and Narayanan teach the system of claim 13, further comprising one or more interfaces configured to enable communication with the one or more databases, a display device, a client device, a drug production system, or a combination thereof [P 66-67] (Narayanan teaches communication interfaces).  
Obviousness for combining the teachings of Yuan and Narayanan is discussed above for claim 1 and is incorporated herein.
Regarding claim 16, Yuan and Narayanan teach the system of claim 13, wherein the one or more databases comprise one or more publically-available databases, one or more proprietary databases, one or more third-party databases, or a combination thereof [P 63] (Yuan teaches the use of publically available databases).  
Regarding claim 18, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. See Yuan P 85 which teaches a processor and memory which computer-readable instructions.
Regarding claim 19, the claim is analogous to claims 3 and 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3 and 4. 
Regarding claim 20, Yuan and Narayanan teach the non-transitory computer-readable storage medium of claim 18, wherein the operations further comprise: 
receiving a user input indicating one or more particular properties [P 85] (Narayanan teaches receiving user-defined properties); and 
training the one or more ML models to identify the additional pharmaceutical molecules having the one or more particular properties [P 7-8, 63, 68, 72] (Yuan teaches training the neural network and that the trained neural network can be used to identify drug candidates with certain properties).
Obviousness for combining the teachings of Yuan and Narayanan is discussed above for claim 1 and is incorporated herein.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. Patent Application Publication No. 20210065913) in view of Narayanan (U.S. Patent Application Publication No. 20200303041) as applied to claim 1 above, and further in view of Plumbley (U.S. Patent Application Publication No. 20210027864).
Regarding claim 2, Yuan and Narayanan may not explicitly teach the method of claim 1, further comprising generating, by the one or more and after training the one or more ML models based on the training data, additional training data based on testing data that indicates properties of at least one of the additional pharmaceutical molecules identified by the one or more ML models; and 
further training, by the one or more processors, the one or more ML models based on the additional training data.
However, Plumbley teaches the method of claim 1, further comprising generating, by the one or more and after training the one or more ML models based on the training data, additional training data based on testing data that indicates properties of at least one of the additional pharmaceutical molecules identified by the one or more ML models [P 7, 62] (Plumbley teaches receiving a shortlist of compounds from the ML model, performing laboratory analysis on the compounds, and using the laboratory results to update the ML model; the laboratory results are interpreted as the additional training data); and 
further training, by the one or more processors, the one or more ML models based on the additional training data [P 7, 62] (Plumbley teaches updating the model using the laboratory results, and that updating comprises retraining).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Active learning model validation as taught by Plumbley with the method taught by Yuan and Narayanan with the motivation of enhancing the quality of the model [Plumbley P 62].
Regarding claim 14, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. Patent Application Publication No. 20210065913) in view of Narayanan (U.S. Patent Application Publication No. 20200303041) as applied to claim 1 above, and further in view of Colasanti (U.S. Patent No. 6813615) and Greene (U.S. Patent Application Publication No. 20130230505).
Regarding claim 5, Yuan and Narayanan may not explicitly teach the method of claim 1, wherein generating the output comprises transmitting an instruction to an automated or semi- automated system
However, Colasanti teaches the method of claim 1, wherein generating the output comprises transmitting an instruction to an automated or semi- automated system [Col 7 L 44- Col 8 L 13] (Colasanti teaches transmission of a request about drugs to synthesize, which is interpreted as instruction to cause a system to initiate development of samples);  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for interpreting and validating experimental data with automated reasoning as taught by Colasanti with the method taught by Yuan and Narayanan with the motivation of improving validation and screening of new pharmaceutical compounds [Colasanti, abstract].
Yuan, Narayanan, and Colasanti may not explicitly teach:
and the instruction is executable by the automated or semi-automated system to cause formation of samples of the one or more molecules.
However, Greene teaches
and the instruction is executable by the automated or semi-automated system to cause formation of samples of the one or more molecules [P 154] (Greene teaches automated synthesis methods)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Innovative discovery of therapeutic, diagnostic, and antibody compositions related to protein fragments of glutaminyl-trna synthetases as taught by Greene with the method taught by Yuan, Narayanan, and Colasanti with the motivation of using automated synthesis methods thereby reducing human error in testing.
Regarding claim 21, Yuan, Narayanan, Colasanti, and Greene teach the method of claim 5, wherein the instruction is executable by the automated or semi-automated system to initiate mixing of one or more chemicals, to activate a heater or cooler to change a state of a chemical, to cause retrieval of one or more chemicals from a storage location, or a combination thereof [P 154] (Greene teaches that the automated synthesis methods includes combining chemical).
Obviousness for combining the teachings of Yuan, Narayanan, Colasanti, and Greene is discussed above for claim 5 and is incorporated herein.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. Patent Application Publication No. 20210065913) in view of Narayanan (U.S. Patent Application Publication No. 20200303041) as applied to claim 1 above, and further in view of Oono (U.S. Patent Application Publication No. 20170161635).
Regarding claim 11, Yuan and Narayanan may not explicitly teach the method of claim 1, wherein the one or more ML models comprise one or more generational adversarial networks (GANs) trained to identify the additional pharmaceutical molecules, one or more variational autoencoders (VAEs) trained to identify the additional pharmaceutical molecules, or a combination thereof.
However, Oono teaches the method of claim 1, wherein the one or more ML models comprise one or more generational adversarial networks (GANs) trained to identify the additional pharmaceutical molecules, one or more variational autoencoders (VAEs) trained to identify the additional pharmaceutical molecules, or a combination thereof [P 8] (Oono teaches the use of variational autoencoders). 	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Oono with teaching of Yuan and Narayanan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Yuan, Narayanan, or Oono. The variational autoencoder (as taught by Oono) does not change or affect the drug discovery of Yuan and Narayanan. The drug-discovery model training would be performed the same way even with the addition of variational autoencoders. Since the functionalities of the elements in Yuan, Narayanan, and Oono do not interfere with each other, the results of the combination would be predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. Patent Application Publication No. 20210065913) in view of Narayanan (U.S. Patent Application Publication No. 20200303041) as applied to claim 1 above, and further in view of Lee (U.S. Patent No. 11049590) and Rolfe (U.S. Patent Application Publication No. 20180247200).
Regarding claim 17, Yuan and Narayanan may not explicitly teach wherein the one or more ML models comprise a variational autoencoder (VAE), 
a generative adversarial network (GAN);
the GAN is configured to be trained using reinforcement learning to bias achievement of particular objectives; and 102190952.1-5 -Application No. 17/154,417Docket No.: ACNT.P0027US/1001138262 Reply to Office Action of April 2, 2021(D20-471/04226-PR-US) 
	However, Lee teaches the system of claim 13, wherein the one or more ML models comprise a variational autoencoder (VAE) [Col 22 L 17-38] (Lee teaches variational autoencoders),
a generative adversarial network (GAN), [Col 23 L 15-29] (Lee teaches a GAN)
the GAN is configured to be trained using reinforcement learning to bias achievement of particular objectives [Col 23 L 15-29] (Lee teaches training a GAN using reinforcement learning to bias the generation process towards some desired objectives); and 102190952.1-5 -Application No. 17/154,417Docket No.: ACNT.P0027US/1001138262 Reply to Office Action of April 2, 2021(D20-471/04226-PR-US) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Lee with teaching of Yuan and Narayanan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Yuan, Narayanan, or Lee. The VAE and GAN (as taught by Lee) does not change or affect the drug discovery of Yuan and Narayanan. The drug-discovery model training would be performed the same way even with the addition of a VAE and GAN. Since the functionalities of the elements in Yuan, Narayanan, and Lee do not interfere with each other, the results of the combination would be predictable.
Yuan, Narayanan, and Lee may not explicitly teach:
and a multi-objective VAE 
the multi-objective VAE is configured to be trained using multiple discriminators that are each associated with a respective loss function. 	
However, Rolfe teaches:
and a multi-objective VAE [P 197] (Rolfe teaches a multi-modal VAE)
the multi-objective VAE is configured to be trained using multiple discriminators that are each associated with a respective loss function [P 3-4] (Rolfe teaches training via loss functions and classifiers, which are interpreted as discriminators). 	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Rolfe with teaching of Yuan, Narayanan, and Lee since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Yuan, Narayanan, Lee, or Rolfe. The MVAE, loss function, and discriminators (as taught by Rolfe) do not change or affect the drug discovery model training of Yuan, Narayanan, and Lee. The drug-discovery model training would be performed the same way even with the addition of MVAE, loss function, and discriminators. Since the functionalities of the elements in Yuan, Narayanan, Lee, and Rolfe do not interfere with each other, the results of the combination would be predictable.

Response to Arguments
Applicant’s Remarks filed 3/12/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 3/12/2022.

35 USC 103 Remarks
1.	Regarding Applicant’s remarks regarding previous 35 USC 103 rejections and the present amendments [Applicant Remarks Pg. 9-11], Examiner respectfully submits that the previously referenced art teaches the claims as written and when considered under broadest reasonable interpretation. Yuan teaches obtaining training data from a single database, and thus teaches obtaining data from one or more databases. Yuan then teaches identifying molecules in an unrelated dataset as meeting desired properties based in ML models trained using the training data, and thus teaches discovering previously unidentified molecules wherein the unidentified molecules are not indicated by the data stored in the one or more databases (the newly identified molecules are not part of the database from which the training data originates) [P 13, 59, 63]. It is therefore the opinion of the Office that the previously references art teaches the claims as written when considered under broadest reasonable interpretation.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stojevic (U.S. Patent Application Publication No. 20210081804) teaches methods for identifying candidate drug-like molecules by training a machine learning model.
Spiro (U.S. Patent Application Publication No. 20200388401) teaches systems and methods for identifying new relationships in semantic graphs, aiding in drug discovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.F.D./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626